Citation Nr: 0017486	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  94-37 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation greater than 10 percent 
for the veteran's service connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from September 1950 
to September 1953.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a May 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which granted the 
veteran's claim seeking entitlement to service connection for 
PTSD, and assigned a 10 percent disability evaluation, 
effective November 1, 1994 (the date of his claim).  The 
veteran indicated he disagreed with the assigned rating and 
perfected an appeal on that issue. 

The case was previously before the Board in March 1997 and 
also September 1998 and was twice remanded to the RO for due 
process consideration and additional evidentiary development.  
The case has now been returned to the Board.

The Board notes that the issue now on appeal previously was 
framed in terms of the veteran's entitlement to an increased 
rating.  More recently, however, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) has 
indicated that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings"), 
and dissatisfaction with determinations on later filed claims 
for increased ratings.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  Inasmuch as the question currently under 
consideration was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating (following a grant of service connection), the Board 
has re-characterized the issue on appeal as set forth on the 
title page.

The Board also notes that during the pendency of this appeal, 
the veteran filed claims for service connection for a 
shoulder injury, and for hydrocephalus, claimed as secondary 
to a service connection head injury.  The RO denied both 
claims in January 1999.  The veteran submitted a notice of 
disagreement with that rating decision in March 1999.  In 
April 1999, the RO furnished him and his representative a 
statement of the case.  However, no substantive appeal was 
received, and neither the veteran nor his representative has 
addressed either of these issues further.  Hence, they are 
not before the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The medical evidence establishes that, since November 1, 
1994, symptoms of the veteran's service-connected PTSD, to 
include nightmares, interrupted sleep, and occasional 
anxiety, are well controlled with medication and ongoing 
treatment. 

3.  The veteran's PTSD has been productive of no more than 
mild social and industrial impairment or occupational 
impairment due to no more than mild or transient symptoms, 
pursuant to the rating criteria in effect prior to November 
7, 1996.

4.  The veteran has not suffered from decreased work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to his PTSD, including due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks, chronic sleep impairment, or mild memory loss, 
pursuant to the rating criteria in effect since November 7, 
1996.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for the veteran's service connected PTSD have not 
been met, under either the former or revised applicable 
schedular criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (1999) 38 C.F.R. §§ 4.129. 4.130, 4.132, 
Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are negative for any 
pertinent complaints, findings, or diagnosis.  On separation 
examination in September 1953, findings were entirely normal.

Post-service medical records reveals that the veteran 
submitted unrelated claims in 1976.  He was seeking non-
service connected pension, claiming not to have worked since 
1973 due to heart problems.  In the 1970s, numerous medical 
records were also received that primarily concerned the 
veteran's heart condition (ischemic heart disease and a 
myocardial infarction).  There were also private medical 
records pertaining to other physical disorders such as 
arthritis of the hand, amongst others, but there were no 
complaints, treatment, or findings pertaining to PTSD.

The earliest record of a psychiatric examination was a VA 
examination dated in July 1977.  On this examination, the 
veteran gave a history of not working since 1973 but 
previously having worked for 15 years as a maintenance man.  
He also gave a history of a "perfect" marriage for 24 years 
with three children.  An above average anxiety level was 
noted.  There was a diagnosis of psychophysiologic 
cardiovascular disorder and anxiety neurosis with 
hypochondriacal depressive features.

In November 1994, the veteran testified at a local hearing on 
appeal concerning issues that are not currently before the 
Board.  However, during this hearing the veteran claimed that 
he had been treated for a nervous condition by his family 
doctor and that he had been prescribed Valium and Elavil for 
years.  (See Transcript, p. 6).  (The Board notes that no 
treatment records were available from the physician 
identified by the veteran.)  The veteran also claimed to have 
been told on separation examination from service that he was 
a nervous wreck.  (See Transcript, p. 13).

The veteran's original claim seeking service connection for 
PTSD was received in November 1994.

On VA examination in December 1994, the veteran complained of 
nervousness and depression, waking up in a cold sweat, 
sleeping intermittently from 2 to 4 hours, and jumping out of 
bed.  These symptoms had reportedly been present since 
returning from Korea in 1953.  He also reported bad dreams, 
not getting along with family and friends, and not being able 
to stand large groups.  History noted that the veteran had 
been married for 41 years and he had not worked since 1975 
after a heart attack.  He claimed to have seen a North Korean 
spy burned and also to have seen a person stabbed by a 
bayonet while in Pusan.  He admittedly was not in combat and 
worked in shipping.  His only physical injury claimed was 
from falling off of a truck.  On examination, the veteran 
appeared slightly older than stated.  His dress and behavior 
was appropriate.  He did not seem cheerful.  Mood was 
described as depressed.  He did not seem anxious.  There were 
no hallucinations, delusions, or thought disorders.  Speech 
was coherent, rational and relevant.  There was no cognitive 
impairment.  The Axis I diagnosis was PTSD, chronic, mild; 
and also depression, not otherwise specified.  Current GAF 
score was 61 to 70.

Based on the above examination diagnosis, service connection 
for PTSD was granted by a May 1995 rating decision and a 10 
percent disability evaluation assigned.

In his July 1995 notice of disagreement and substantive 
appeal, the veteran stated that he gets along with his wife 
but no one else and avoids contact with all others as it 
makes him nervous to be around people.  He stated that he 
basically felt completely isolated except with his wife and 
immediate family.   The veteran also reported that he had 
been on disability retirement since 1972 and had sought no 
other employment since that time.

Following a March 1997 Remand by the Board, the veteran 
underwent another VA PTSD examination in May 1997.  It was 
noted that the veteran was 67 years old, had been married 43 
years to his first and only wife, had three grown sons, and 
currently lived with his wife, youngest son and his wife, and 
three grandsons.  The veteran reported having nightmares 2 or 
3 times per week involving seeing a "guy that was burnt" 
and a "riot" in Pusan.  He reported getting startled and 
jumping out of bed due to these nightmares.  As he had not 
worked in many years, he reportedly spent his days watching 
television, fishing, and working on things around the house.  
There was an Axis I diagnosis of PTSD, mild, chronic; and 
also a generalized anxiety disorder with possible psychogenic 
tremors and somatoform disorder; and a depressive disorder 
not otherwise specified.  There was an Axis II diagnosis of 
possible schizoid personality traits.  Current GAF was 60 to 
63 with mild to moderate symptoms.  He was reportedly 
generally functioning well with some interpersonal 
relationships and suffering from some difficulty with 
occupational functioning because of anxiety.  It was stated 
that the PTSD did cause him some anxiety, nightmares and 
interrupted sleep, but did not seem to severely effect his 
ability to work at his previous job.  The examiner noted in 
the conclusion that while the veteran suffered from mild 
chronic PTSD, many of his concerns appeared related to other 
physical conditions such as his cardiovascular disorder and 
other physical disorders.  It was stated that the generalized 
anxiety disorder pertained to the veteran's deteriorating 
health, which in the veteran's mind was all attributed to his 
experiences in Korea.  An addendum prepared by the same 
physician noted the veteran was neatly groomed and dressed, 
coherent and in contact with reality, and related well with 
the examiner.  There were no delusions, no hallucinations, 
and no homicidal or suicidal ideations.  He was anxious and 
mildly tremulous in extended hands.  He had marked somatic 
preoccupations, mildly hypochondriacal in nature, translated 
as somatoform concerns.  There were nightmares, but no 
flashbacks or intrusive thoughts were revealed.  There was no 
cognitive impairment other than functional impairment in 
concentration, which was described as being distracted during 
attempts to do complex mechanical work on cars.  There was 
adequate insight and appropriate judgment.  Intelligence and 
memory were average.  The veteran was rational and relevant.

Following a second remand by the Board in September 1998, 
numerous additional medical records were added to the claims 
file.  The majority of these additional records did not 
pertain to the veteran's PTSD, but instead pertained to the 
veteran being diagnosed with normal pressure hydrocephalus 
and Parkinson's, with resulting residuals from those 
diagnoses to include progressive dementia.  For example, the 
veteran underwent a VA examination of the brain in December 
1998, which indicated he was diagnosed with normal pressure 
hydrocephalus with shunt inserted to relieve symptoms.  There 
was resulting loss of memory and confusion.  There were 
numerous other treatment records pertaining to the veteran's 
heart disorder and other physical ailments.  As the majority 
of these records did not pertain to the veteran's PTSD, the 
Board need not discuss them further.

Amongst VA medical records which did pertain to the veteran's 
PTSD, it was indicated that in August 1995, the veteran 
requested that a letter be written to have his 10 percent 
disability evaluation increased, but it was noted that 
insight and judgment were within normal limits and the 
veteran appeared inconsistent at times.  In September 1995, 
it was mentioned that the veteran was angry and frightened 
because he felt he deserved more compensation.  It was also 
noted that the veteran had situational depression as a 
diagnosis related to his concerns over health problems.  
Zoloft was prescribed.  In October 1995, it was noted that 
the veteran reportedly had not slept well since Korea, but it 
was also noted that he was not attending the PTSD group 
sessions as requested.  In January 1996, the veteran 
complained of increasing anxiety and BuSpar was prescribed.  
It was reported that this increasing anxiety was related to 
worries concerning the veteran's son and grandchildren.  In 
February 1996, the veteran's anxiety was described as well 
controlled with treatment with BuSpar.  It was noted that his 
anxiety was related to his life circumstances.  In April 
1996, it was stated that the veteran was sleeping better but 
seemed depressed.  In June 1996 it was noted that the veteran 
was anxious after having to bail an adult son out of jail 
after he had fought with a girlfriend.  Similar stresses 
related to the behavior of the veteran's adult son and care 
of his grandchildren were reported in September 1996, 
November 1996, April 1997, June 1997, August 1997, October 
1997.   However, throughout, the veteran's anxiety was 
reportedly well controlled with medication.  In July 1998, it 
was noted that the veteran displayed no objective evidence of 
anxiety, depression or psychosis and was doing well on 
BuSpar.  It was stated that the veteran's mood was stable and 
he had been off of Zoloft for several weeks.  The veteran 
denied any symptoms of depression or PTSD at that time.  
Treatment with BuSpar and Zoloft was noted throughout 1996 
and 1997.

The veteran underwent another VA examination for PTSD in 
September 1999.  That examination provided a very detailed 
reporting of the veteran's history in combination with a 
thorough review of the complete evidentiary record.  It was 
noted that the veteran had developed diminished memory as a 
major symptom of his normal pressure hydrocephalus.  The 
veteran had occasional confusion with diminished memory and 
difficulty caring for himself but these symptoms were 
attributed to his dementia, not his PTSD.  It was noted that 
the veteran reported nightmares a couple of times a month 
related to his service in Korea, and review of the records 
documented such nightmares in the past.  However, it was also 
noted that the veteran's wife, when interviewed separately 
did not refer to these nightmares although she did report the 
veteran experienced sleep disturbance, which he made up for 
by napping during the day.  It was stated that the veteran's 
development of dementia had resulted in a decline in 
cognitive functions, making it difficult to sort out issues 
related to the PTSD and dementia.  The examiner opined , 
however, that while the veteran's GAF had certainly 
deteriorated since his prior examination, this was due to his 
dementia, and his PTSD remained stable and the mild chronic 
level.  Furthermore, symptomatology appeared to be well 
controlled by medication throughout the recent treatment 
records.  It was stated that the PTSD remained stable at 
present.  The veteran was also considered incompetent due to 
his dementia and normal pressure hydrocephalus residuals.

II.  Analysis

The Board finds the veteran's claim is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  The Court has held 
that, when a veteran claims a service-connected disability 
has increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board 
further finds that the duty to assist has been fully 
satisfied in this case.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Compare Fenderson 
(indicating that the "present level" rule, set out in 
Francisco, is not applicable to original ratings).  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  12 Vet. App. at 126-
28.  Although the RO has not explicitly considered the 
concept of staged rating in the instant appeal, the Board 
finds that, for the reasons explained below, a remand to 
permit the RO to do so is unnecessary. 

Before proceeding with an analysis of the claim, the Board 
points out that the schedular criteria by which all mental 
disorders, to include PTSD, are evaluated were revised during 
the pendency of the appeal.  See 61 Fed. Reg. 52,700 (Oct. 8, 
1996) (effective November 7, 1996).  Where the law changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  As Congress has not specifically directed 
which regulations are to be applied under the circumstances 
of this case, the Board finds that adjudication of the 
veteran's claim for an increase requires that both the former 
and the revised rating criteria be considered, and the 
criteria most favorable to the veteran's claim be used.  The 
Board notes that the veteran was advised of the former 
criteria in the original statement of the case and has been 
advised of the revised criteria in the most recent 
supplemental statement of the case.  As the RO has evaluated 
the veteran's claim under both the former and revised rating 
criteria, there is no due process bar to the Board doing 
likewise.  

Prior to November 7, 1996, PTSD was evaluated using criteria 
from the general rating formula for psychoneurotic disorders. 
Under this formula, the current 10 percent evaluation was 
assigned for PTSD which results in mild social and industrial 
impairment; the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce mild social impairment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

A 30 percent evaluation was assigned upon a showing of a 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people; the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite social impairment.  The term 
"definite" was defined as "distinct, unambiguous, and 
moderately large in degree," and as representing a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  O.G.C. Prec. 9-93, 59 
Fed. Reg. 4752 (1994).  See also Hood v. Brown, 4 Vet. App. 
301 (1993).  

A 50 percent evaluation was assigned where an ability to 
establish or maintain effective or favorable relationships 
with people was shown to be considerably impaired, by reason 
of psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels so reduced as to result in considerable 
industrial impairment. The term "considerable" has been 
defined as "rather large in extent or degree."  38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996). 

A 70 percent evaluation was warranted where the veteran's 
ability to establish or maintain effective or favorable 
relationships with people was shown to be severely impaired, 
or by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels were so reduced as to 
result in severe industrial impairment.  Id. 

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment.  Id.  This criteria has been interpreted 
as to establishing three independent bases for granting a 100 
percent evaluation.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996). 

Under the former regulations, the severity of a psychiatric 
disability was based upon actual symptomatology, as it 
affected social and industrial adaptability.  Two of the most 
important determinants of disability were time lost from 
gainful work and decrease in work efficiency.  Great emphasis 
was placed upon the full report of the examiner, descriptive 
of actual symptomatology.  The record of the history and 
complaints was only preliminary to the examination; the 
objective findings and the examiner's analysis of the 
symptomatology were the essentials.  38 C.F.R. § 4.130 
(1996).  The principle of social and industrial 
inadaptability as the basic criterion for rating disability 
for the mental disorders contemplated those abnormalities of 
conduct, judgment, and emotional reactions which affected 
economic adjustment, i.e., which produce impairment of 
earning capacity.  38 C.F.R. § 4.129 (1996).

Under the revised criteria, effective November 7, 1996, PTSD 
also is evaluated pursuant to a general rating formula.  
Under the revised criteria, a zero percent rating is 
warranted where a mental condition has been diagnosed, but 
the symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  A 10 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and the ability to perform occupational tasks only 
during periods of significant stress, or where the symptoms 
are controlled by continuous medication.  A 30 percent rating 
is warranted where the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  
38 C.F.R. § 4.130, Diagnostic Codes 9411 (1999).

Also under the revised criteria, a 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.  Id.

The highest available rating, 100 percent, is warranted under 
the revised criteria where the disorder is manifested by 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

Having thoroughly reviewed the evidentiary record, and 
applying both the former and the revised applicable rating 
criteria in the present case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a rating in excess of 10 percent for his 
PTSD.

In so finding, the Board notes there is evidence that the 
veteran has experienced nightmares, interrupted sleep, and 
occasional anxiety due to his service connected PTSD.  
However, the medical record also clearly indicates that the 
veteran's PTSD is well controlled with medication and 
treatment.  

VA outpatient treatment records, as well as reports of 
multiple VA examinations, have consistently reflected 
descriptions of the veteran's PTSD as mild in degree.  While 
this assessment is not dispositive (see 38 C.F.R. § 4.129 
(1996)), it is consistent with the evidence of record.  A 
December 1994 examiner assigned a GAF of 61-70, which, 
according to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), indicates the presence of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  Nearly three years later, a 
March 1997 VA examiner indicated that the veteran's GAF of 
60-63, which is indicative of mild to moderate 
symptomatology.  However, that examiner also noted many of 
the veteran's concerns appeared related to other physical 
conditions, to include his cardiovascular disorder.  While 
the March 1997 examiner also diagnosed, on Axis I, 
generalized anxiety disorder and depressive disorder, he 
indicated that the anxiety disorder pertained to the 
veteran's deteriorating health which, in the veteran's mind, 
was attributable to his experiences in Korea.  He continued 
the assessment of mild, chronic PTSD. 

In a related vein, the September 1999 VA examiner indicated 
that the veteran's overall functioning had deteriorated since 
his prior examination; however, he attributed that to the 
veteran's dementia.  More recent medical records reflect that 
the veteran has experienced confusion, dementia, and memory 
impairment associated with from his nonservice connected 
Parkinson's and normal pressure hydrocephalus.  However, 
there is no medical evidence of record to indicate that this 
symptomatology is in any way attributable to his service 
connected PTSD.  On the contrary, the September 1999 VA 
examiner indicated that that the veteran's remained stable at 
the mild and chronic level.

The Board also notes that the evidence reflects that the 
veteran has been married for many years, maintains a 
relationship with his three sons and his grandchildren.  
Although there is evidence that the veteran has not been 
gainfully employed in many years, there is no indication in 
the record that the veteran has been unable to work due to 
his PTSD, or that his disability in any way interferes with 
his employability beyond that contemplated in the current 10 
percent evaluation.

Based on these findings, the Board must conclude that the 
record does not demonstrate a level of disability greater 
than that contemplated by the 10 percent disability 
evaluation; accordingly, a higher evalution is not warranted 
for any period since the grant of service connection under 
the former criteria, and, since November 7, 1996, the revised 
criteria.  Moreover, because the Board concludes that at no 
time since the veteran filed his claim for service connection 
has his service-connected PTSD been more than 10 percent 
disabling.  Consequently, "staged rating" is not warranted.

In reaching its decision in this case, the Board has given 
consideration to the provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  This 
includes consideration of whether, pursuant to 38 C.F.R. 
§ 3.321(b)(1) (1999), the veteran has been entitled to a 
higher evaluation on an extra-schedular basis for any period 
since November 1, 1994, the effective date of the grant of 
service connection.  The above determinations are based upon 
consideration of applicable provisions of the rating 
schedule.  Additionally, however, there is no showing that 
the veteran's disability currently under consideration 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
the disability is not objectively shown to markedly interfere 
with employment; to warrant frequent periods of 
hospitalization; or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board has also considered the doctrine of giving the 
benefit of the doubt to the veteran under 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. §§ 3.102, 4.3, but finds that, as the 
preponderance of the evidence is against the veteran's claim 
for a greater initial evaluation for his service connected 
PTSD, the evidence of not of such approximate balance so as 
to warrant its application.  


ORDER

Entitlement to an initial evaluation greater than 10 percent 
for the veteran's service connected PTSD is denied


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

